Citation Nr: 1548602	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1997 to March 2000, February 2003 to August 2003, and December 2003 to February 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  These matters have been previously remanded by the Board in April 2013.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by a level of functional impairment most closely approximating deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting the TDIU claim in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  As to the PTSD claim, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, VA treatment records, and Social Security Administration (SAA) records have been associated with the claims file.  There is no indication of relevant outstanding private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA examinations were conducted in February 2007, December 2008, and June 2013.  The record does not reflect that the examinations were inadequate for the purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file or took a medical history, and performed an appropriate examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. §4.130, DC 9411.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  

An October 2006 VA treatment note indicates that the Veteran complained of trouble sleeping and feeling emotionally withdrawn.  The Veteran reported staying at home for days at a time watching television because he does not want to be around anybody, and extreme weight loss.  The Veteran said that he had been unable to sustain employment because he was either fired or resigned as a result of stress and arguments with supervisors.  He also reported growing arguments and tension between him and his wife.  He had anxious/depressed mood.  He was assigned a GAF score of 65.  

A VA examination was conducted in February 2007.  The Veteran reported that he was in the process of divorcing his wife, and related an incident in which an argument with his wife escalated to the point where she stabbed him.  He stated that he was homeless, and that he had been unable to maintain employment because of his inability to get along with others including supervisors.  He clarified that he was not fired, but that he simply stopped attending work.  His mood was anxious.  He endorsed irritability, outbursts of anger, a persistent sense of frustration, hyperawareness, edginess, difficulty concentrating, and discomfort in groups of people.  He was chronically tired and reported distressing nightmares.  He was assigned a GAF score of 60, and the examiner described the Veteran's symptoms as mild to moderate.  

In May 2008, the Veteran reported depression, low motivation, low concentration, being socially withdrawn, nightmares, fatigue, irritability, forgetfulness, and appetite change.  He also stated he felt social anxiety and avoided people, although the doctor felt that these reports were contradicted by his presentation, which included the appearance of euthymic mood.  The Veteran was assigned a GAF score of 65.  

Another VA examination was conducted in December 2008.  The Veteran reported that he was divorced.  The Veteran was living with his fiancé, and described himself as close to her and her daughter.  He stated that he had worked in different jobs and had problems with anger but never acted out.  He reported nightmares and difficulty sleeping.  He did not like crowds or noises.  The Veteran was assigned a GAF score of 60.  The examiner felt the Veteran did not appear to have significant anxiety or anger, and that the Veteran had mild to moderate social and occupational impairment.  The examiner opined that the Veteran's inability to work is moderately affected by PTSD.  

An October 2009 SSA decision awarded the Veteran disability benefits
due to the primary diagnosis of anxiety related disorders.  A functional capacity assessment found that the Veteran had markedly limited ability to understand and remember detailed instructions, ability to carry out detailed instructions, and ability to maintain attention and concentration for extended periods.  The Veteran was described as having moderately limited ability to perform activities within a schedule, maintain regular attendance, and be punctual with customary tolerances;  ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; ability to interact appropriately with the general public; ability to accept instructions and respond appropriately to criticism from supervisors; ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes; ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and ability to set realistic goals or make plans independently of others.  The medical consultant performing the assessment noted that the Veteran has an established diagnosis of PTSD, and that he continues to be suspicious, has trouble with sleep, and has problems with memory, concentration, task completion, and getting along with others as well as flashbacks, nightmares, and startle response.  The medical consultant noted that the Veteran needs reminders for self-care, and is isolative, withdrawn, and forgetful.  The medical consultant concluded that the totality of the evidence in the file indicates that the Veteran does not retain the mental capacity to meet the basic demands for simple unskilled work on a sustained basis.  

A second SSA medical consultant's review of mental residual functional capacity assessment challenged the statement regarding the lack of capacity for simple unskilled work by stating it does not have sufficient explanation.  That consultant also found that that Veteran was able to understand simple instructions, but that his stress level limits his ability to understand detailed instructions.  This consultant went on to state that if the Veteran is assigned simple instructions, he "will be able unable to sustain attention for 2 hour periods within an 8 hour day."  This statement is contradictory, but as it is followed by an assertion that the Veteran is easily distracted and will require redirection to focus on the assigned task, it is at least as likely not that the consultant intended to state that the Veteran is unable to sustain attention for 2-hour periods.  The consultant went on to state that the Veteran should have no contact with the public, and has difficulty accepting supervision.  The consultant also wrote that task completion should not involve interactions with other employees and that changes in the Veteran's work routine should be simple.  

A May 2010 treatment note indicates that the Veteran continued to complain of difficulty sleeping, nightmares, difficulty with large crowds, flashbacks, irritability, and poor concentration.  He reported causing stress for his family because of his irritability and mood, and not going out because he feels uncomfortable in social situations, although he said that he attends church with his family twice a month.  He was assigned a GAF score of 55.  

A VA examination was conducted in June 2013.  The Veteran was assigned a GAF score of 60, and the examiner found that that the Veteran's symptoms are not severe enough to interfere with occupational and social functioning.  The Veteran reported that he lived with his wife and children, with whom he stated that he had a good relationship, although he stated he had a distant relationship with his ex-wife and child from that marriage.  The Veteran reported the he does not work, and stays home to watch television.  He said that he know he needs to interact with people and make more money, but he cannot handle being around other people.  He said he left his last employment in 2009 because of his temper.  He stated that he helps care for the children, does not sleep well, and is depressed and anxious.  The Veteran related an incident in 2010 in which he was arrested for beating up a friend who had been "running his mouth."  The Veteran's symptoms were described as anxiety, chronic sleep impairment, and difficulty adapting to stressful circumstances including work or a work-like setting.  The examiner found that the Veteran's PTSD does not affect his ability to hold gainful employment under minimal stress and supervision, that he has been able to function well socially and had established a stable relationship with his wife for four years.  

Analysis

Although there are some contradictions in the record regarding the extent of the Veteran's symptoms, allowing the Veteran the benefit of the doubt, it is at least as likely as not that the Veteran's PTSD has been manifested by deficiencies in work, thinking, and mood.  

The Veteran has been deficient in work in that the SSA's medical consultant found that he does not retain the mental capacity to meet the basic demands for simple unskilled work on a sustained basis.  Although a second SSA consultant challenged the lack of explanation supporting the above finding, that consultant also found that the Veteran had difficulty sustaining his attention, was easily distracted, and requires redirection to focus on his assigned task, that he should not have contact with the public or interact with other employees, and that he would have difficulty accepting supervision.  These findings are indicative of deficiencies in the Veteran's ability to work.  

The Veteran has a deficiency in thinking in that he reports difficulty with concentration.  A SSA medical consultant found that the Veteran's trouble with concentration was marked, which led to the finding that he was easily distracted and requires redirected to focus on assigned tasks.  A SSA medical consultant also noted a marked limitation in the ability to understand and remember detailed instructions, carry out such instructions, and maintain attention and concentration for extended periods.    

Although there have been treatment notes indicating that the Veteran did not appear anxious or depressed in spite of reporting trouble with his mood, other notes have described the Veteran as having an anxious or depressed mood.  Therefore, allowing the Veteran the benefit of the doubt, the Board finds that he does suffer from a deficiency in mood.  

Although the Veteran has doubts about his own judgment, there has been no medical finding that his judgment is impaired.  The Veteran reports a good relationship with his current family, although his first marriage ended in divorce and he has a distant relationship with both his ex-wife and his child from that marriage.  Even if the Veteran's current successful family life prevents a finding of deficiency in family, his deficiencies in work, thinking, and mood warrant the assignment of a 70 percent rating.  The Board recognizes that VA examiners have found that the Veteran's symptoms are only mild to moderate.  However, allowing the Veteran the benefit of the doubt, the more severe characterization by the SSA medical consultants warrants the higher rating.  

In spite of these deficiencies, the Veteran's symptoms do not rise to the level of total occupational and social impairment.  The Veteran has maintained a successful second marriage and a good relationship with his children from that second marriage, which is strong evidence against a finding of total social impairment.  Moreover, there is no indication of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own names.  The Board recognizes that the rating criteria are not exclusive, but rather examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the absence of any of the typical symptoms or other symptoms of similar level of severity supports a finding against a 100 percent rating.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU.  

The Veteran is service-connected for PTSD at 70 percent, hypertension at 10 percent, tinnitus at 10 percent, and noncompensable pseudofolliculitis barbae.  The combined evaluation is thus 70 percent or greater with at least one disability rated at 40 percent or more, meaning that the Veteran satisfies the schedular criteria set forth at 38 C.F.R. § 4.16(a).  

The evidence demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, even though they do not warrant a 100 percent schedular evaluation

An SSA medical consultant noted the marked impact of the Veteran's PTSD on his ability to understand remember detailed instructions, carry out detailed instructions, and ability to maintain attention and concentration for extended periods.  The consultant concluded that the Veteran does not retain the mental capacity to meet the basic demands for unskilled work on a sustained basis.  Although a second consultant felt that the opinion discussed did not contain sufficient explanation, she also found that the Veteran has difficult sustaining attention, and will be easily distracted require redirection to focus on the assigned task.  The second consultant went on to find that the Veteran will have difficulty accepting supervision, and should not have contact with the public or interact with other employees.  The Veteran's difficulty interacting with others, particularly in accepting supervision, makes the level of constant redirection required to help him focus on his assigned tasks onerous if not impossible.  The second consultant's findings thus essentially provide support for the first consultant's finding that the Veteran is not able to meet the basic demands for unskilled work on a sustained basis, which is consistent with the SSA's decision to assign the Veteran disability benefits.  

The Board also recognizes a December 2013 VA medical opinion finding that the Veteran's hypertension, pseudofolliculitis barbae, and tinnitus cause no functional impairment because the hypertension is uncomplicated and controlled, the pseudofolliculitis barbae is currently causing no active rash or residual, and the only impact of tinnitus on the Veteran's daily life is difficulty sleeping.  This opinion also found that the Veteran's PTSD does not affect his ability hold gainful employment under minimal stress and supervision, citing the previous VA examinations of record and without discussion of the SSA medical consultants findings.  In light of the SSA opinion discussed above, the Board finds that the evidence is at least in equipoise, and thus finds that the Veteran's PTSD symptoms create a functional impairment such that he lacks the reliability and efficient functioning required for substantial and meaningful employment.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).

The Board finds that the Veteran is unable to follow a substantially gainful occupation consistent with his educational and occupational experience due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  



ORDER

Entitlement to an initial rating of 70 percent, and no higher, for PTSD is granted.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


